Case 4:19-cv-02448 Document 4-1 Filed on 07/08/19 in TXSD Page 1 of 3




    EXHIBIT A
Case
 Case4:19-cv-02448
      4:17-cv-01796 Document
                     Document4-1
                              7 Filed
                                 Filedinon
                                         TXSD
                                           07/08/19
                                               on 06/15/17
                                                    in TXSD Page
                                                             Page12ofof23
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                                                                       June 15, 2017
                                                                    David J. Bradley, Clerk
Case
 Case4:19-cv-02448
      4:17-cv-01796 Document
                     Document4-1
                              7 Filed
                                 Filedinon
                                         TXSD
                                           07/08/19
                                               on 06/15/17
                                                    in TXSD Page
                                                             Page23ofof23
